SIMS, Judge
(dissenting).
The dissent in Brown v. Gosser, Ky., 262 S.W.2d 480, expressed my views on the right of a wife to sue her husband for a tort. Then in Combs v. Combs, Ky., 262 S.W.2d 821, I again dissented when the same question arose. Judge Stewart joined me in both of those dissents.
I would not deem it appropriate to dissent a third time on this same question were it not for the fact that this record discloses a palpable fraud was committed by the wife in bringing suit against her husband for his alleged negligence in operating a car, when about a month after the accident she had stated to the agent of the insurance carrier in the presence of her husband that he had not been guilty of any negligence.
In the dissent in the Brown case I expressed my fear that just such a fraud as has been perpetrated by the wife in the instant case would often occur, and I pointed out the possibility of a raise in the insurance rates on policies issued to thousands *58of honest people. If judgments like this are allowed to stand they will soon become so numerous that one of three things will result: 1. insurance companies will have to insert a clause in their policies that a spouse is not covered; 2. or raise rates on policies covering a spouse; 3. or raise the rates on all automobile liability insurance, to the great detriment of the honest policyholders.
For the reasons given, I respectfully dissent and am authorized to state that Judge STEWART joins me.